IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11237
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

NICOLAS LYKOGIORGOS,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:01-CR-6-1
                      --------------------
                        February 27, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Nicolas

Lykogiorgos has moved for leave to withdraw, filing a motion and

brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Lykogiorgos has filed a pro se response.    The record has not been

adequately developed for this court to consider Lykogiorgos’

ineffective assistance of counsel claims in this direct appeal.

See United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987).

     Our independent review of the record, counsel’s Anders

motion and brief, and Lykogiorgos’ pro se response discloses no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-11237
                               -2-

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.